Exhibit 10.2

 

[g190611kii001.jpg]

 

AMENDMENT NO. 2 TO

EARLY PURCHASE PROGRAM ADDENDUM TO LOAN PURCHASE AGREEMENT

 

This Amendment No. 2 is made and entered into as of July 12, 2011 by and between
Bank of America, N.A. (“Bank of America”) and Home Loan Center, Inc. (“Seller”).
This Amendment amends that certain Early Purchase Program Addendum to Loan
Purchase Agreement by and between Bank of America and Seller dated May 1, 2009
(the “EPP Addendum”), which such EPP Addendum supplements that certain Loan
Purchase Agreement by and between Bank of America and Seller dated April 16,
2002 (including all the Commitments, Amendments, Addenda, Assignments of Trade
and Assignments thereto, collectively, the “Loan Purchase Agreement”).

 

RECITALS

 

Bank of America and Seller have previously entered into the EPP Addendum
pursuant to which Seller may sell certain loans to Bank of America prior to
delivery of certain mortgage loan documents.  Bank of America and Seller hereby
agree that the EPP Addendum shall be amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank of America and Seller hereby agree as follows:

 

1.                                       Exhibit J - Minimum Balance for
Over/Under Account.  Bank of America and Seller agree that the Minimum Balance
for Over/Under Account set forth within Exhibit J shall be amended as follows. 
Any such balance maintained by Seller under the terms of the Repurchase
Agreement shall be credited against the amount required to be maintained by
Seller hereunder.

 

“Minimum Balance for Over/Under Account: $2,250,000”

 

2.                                       No Other Amendments.  Other than as
expressly modified and amended herein, the EPP Addendum and Loan Purchase
Agreement shall remain in full force and effect and nothing herein shall affect
the rights and remedies of Bank of America as provided under the EPP Addendum
and Loan Purchase Agreement.

 

3.                                       Capitalized Terms.  Any capitalized
term used herein and not otherwise defined herein shall have the meaning
ascribed to such term in the EPP Addendum or Loan Purchase Agreement, as
applicable.

 

4.                                       Facsimiles.  Facsimile signatures shall
be deemed valid and binding to the same extent as the original.

 

IN WITNESS WHEREOF, Bank of America and Seller have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first written above.

 

 

BANK OF AMERICA, N.A.

 

HOME LOAN CENTER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rayanthi De Mel

 

By:

/s/ Rian Furey

Name:

Rayanthi De Mel

 

Name:

Rian Furey

Title:

Assistant Vice President
Bank of America, N.A.

 

Title:

SVP & COO

 

--------------------------------------------------------------------------------